      Case 4:19-cv-00513-MW-MAF Document 58 Filed 06/01/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

SALTWATER SOL HOSPITALITY,
LLC d/b/a BUCCANEER INN,

             Plaintiff,

v.                                            CASE NO. 4:19cv513-MW/MAF


WESTCHESTER SURPLUS LINES
INSURANCE COMPANY,

          Defendant.
______________________________/

                 ORDER REQUIRING EXPEDITED REPLY

      On May 29, 2020, Defendant responded to Plaintiff’s Motion to Dismiss

Without Prejudice. ECF No. 56. In its motion, Plaintiff moves to dismiss this lawsuit

without prejudice. ECF No. 51. On the other hand, Defendant seeks dismissal with

prejudice, or in the alternative, dismissal without prejudice with certain conditions.

ECF No. 56. Plaintiff shall reply explaining why dismissal without prejudice with

conditions proposed by Defendant would be inequitable. Plaintiff shall file a reply

on or before June 3, 2020.

      SO ORDERED on June 1, 2020.

                                              s/ MARK E. WALKER
                                              Chief United States District Judge
